DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 9, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2013/0215233 A1), in view of Peleg et al. (U.S. Patent Application Publication No. 2005/0111753 A1), and further in view of Sarkis et al. (U.S. Patent Application Publication No. 2016/0005211 A1).
6.	Regarding Claim 1, Wang discloses A method comprising: (Abstract reciting “A method for determining a three-dimensional model of a scene from a collection of digital images, wherein the collection includes a plurality of digital images captured from a variety of camera positions. …”)	at a device having a processor: (paragraph [0042] reciting “The data processing system 110 includes one or more data processing devices that implement the processes of the various embodiments of the present invention, including the example processes described herein. The phrases "data processing device" or "data processor" are intended to include any data processing device, such as a central processing unit ("CPU"), a desktop computer, a laptop computer, a mainframe computer, a personal digital assistant, a Blackberry™,  a digital camera, cellular phone, or any other device for processing data, managing data, or handling data, whether implemented with electrical, magnetic, optical, biological components, or otherwise.”)
acquiring sensor data during movement of the device in a physical environment comprising an object, the sensor data comprising images of a physical environment captured via a camera on the device; (paragraph [0049] reciting “FIG. 2 shows an overview of a method for forming a 3-D model 290 of a scene from a digital video 200 of the scene according to an embodiment of the present invention. The digital 1-FN), each video frame 205 having an array of image pixels. The digital video 200 is captured using a digital video camera whose spatial position was moved during the time that the digital video 200 was captured. The different views of the scene captured from different camera positions can be used to provide the depth information needed to form the 3-D model 290.”  	The video frames 200 correspond to the images of a physical environment captured by a camera through an image acquiring sensor during movement through a physical environment.)	selecting a subset of the images based on assessing the images with respect to motion-based defects (paragraph [0055] reciting “Video frames 205 that have a low image quality level are generally not desirable for use in determining a high-quality 3-D model 290. In some embodiments, an optional discard low quality video frames step 225 is used to analyze the video frames 205 to identify any that have a low image quality level and discard them. Any method known in the art for analyzing a digital image to determine a corresponding image quality metric value can be used in accordance with the present invention. Any video frames having image quality metric values lower than a predefined threshold can then be discarded. In various embodiments, the image quality metric values can be determined based on estimating image quality attributes such as image sharpness, image blur, image noise, or combinations thereof.”
	Image blur corresponds to motion defect since a blur occurs based on movement of image capturing device and/or movement of the object being captured.)
	and generating a three-dimensional (3D) model of the object based on the selected subset of the images (paragraph [0067] reciting “The target video frames 275 will be analyzed to form the 3-D model 290. In order to have the information needed to build the 3-D model 290, it is necessary that each of the target video frames 275 include redundant scene content with other target video frames 275. However, for computational efficiency purposes it is desirable to reduce the number of target video frames 275 to the minimum number that are needed to provide sufficient accuracy in the 3-D model. In a preferred embodiment, the distance interval 250 represents the largest spatial distance along the smoothed camera path 240 such that pairs of video frames 205 captured at camera positions 220 separated by the distance interval 250 will include at least a threshold level of overlapping scene content.”;
	paragraph [0049] reciting “… The digital video 200 is captured using a digital video camera whose spatial position was moved during the time that the digital video 200 was captured. The different views of the scene captured from different camera positions can be used to provide the depth information needed to form the 3-D model 290.”)
	Therefore, the 2D images are combined to form a 3D model.)
	While not explicitly disclosed by Wang, Peleg discloses based on device motion and depth data; (paragraph [0015] reciting “… The slope of the EP trajectory at a given time is a rate of change of the x'-coordinate of the pixel in the camera images as a function of time and is therefore a speed, hereinafter referred to as a "pixel speed". For a fixed feature in the scene and for camera motion for which the z-coordinate of the camera does not change, the pixel speed of the feature is proportional to the magnitude of the velocity of camera motion and inversely proportional to the distance of the feature from the camera. For such cases pixel speed is often used to indicate the distance of the feature from the camera relative to distances of other features in the scene. In general, the EP trajectory of a feature is curvilinear and may be segmented.”  	Therefore, camera motion and distance from camera are used to calculate a pixel’s speed.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Peleg so that the pixel speed projection is calculated based one not only camera velocity and also distance of the object pixels from the camera image capturing lenses.  This allows for a more accurate detection of camera pixel speed and thus more accurate detection of motion blur created by pixel speed projection based on camera motion and distance from the object.
	While not explicitly disclosed by the combination of Wang and Peleg, Sarkis discloses and depth data corresponding to each of the images of the selected subset. (paragraph [0070] reciting “For example, the processor 910 may include an anomaly detection, notification and correction unit 950. The anomaly detection, notification and correction unit 950 may include circuitry, executable instructions, or both. The anomaly detection, notification and correction unit 950 may include the anomaly detection unit 116 or the 3D model optimizer unit 118 of FIG. 1 The anomaly detection, notification and correction unit 950 may be configured to generate a three-dimensional model 956 of an object based on a sequence of images captured by an image capture device (e.g., a camera 962, such as a 2D camera, a 3D camera, a RGB-D camera, or any device configured to capture images) associated with the electronic device, to display the three-dimensional model via a display device …”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Peleg with Sarkis so that the RGB-D camera are used in order to acquire depth of each image captured by the video imaging device in Wang.  This is a beneficial modification as Wang explicitly discloses using the depth information of each image to generate a 3D reconstruction of the physical object being imaged.
7.	Regarding Claim 9, Wang further discloses The method of claim 1, wherein selecting the subset of the images based on assessing the images with respect to motion-based defects (paragraph [0055] reciting “Video frames 205 that have a low image quality level are generally not desirable for use in determining a high-quality 3-D model 290. In some embodiments, an optional discard low quality video frames step 225 is used to analyze the video frames 205 to identify any that have a low image quality level and discard them. Any method known in the art for analyzing a digital image to determine a corresponding image quality metric value can be used in accordance with the present invention. Any video frames having image quality metric values lower than a predefined threshold can then be discarded. In various embodiments, the image quality metric values can be determined based on estimating image quality attributes such as image sharpness, image blur, image noise, or combinations thereof.”  	Image blur corresponds to motion defect since a blur occurs based on movement of image capturing device and/or movement of the object being captured.)
	includes selecting the subset of the images that include the object or particular features of the object. (paragraph [0097] reciting “… The user can walk around the object capturing digital images 905 of the object from a variety of different viewpoints. The resulting digital image collection 900 can then be processed according to the method of the present invention to determine the 3-D model 290.”)
	Peleg further discloses based on device motion and depth data (paragraph [0015] reciting “… The slope of the EP trajectory at a given time is a rate of change of the x'-coordinate of the pixel in the camera images as a function of time and is therefore a speed, hereinafter referred to as a "pixel speed". For a fixed feature in the scene and for camera motion for which the z-coordinate of the camera does not change, the pixel speed of the feature is proportional to the magnitude of the velocity of camera motion and inversely proportional to the distance of the feature from the camera. For such cases pixel speed is often used to indicate the distance of the feature from the camera relative to distances of other features in the scene. In general, the EP trajectory of a feature is curvilinear and may be segmented.”  	Therefore, camera motion and distance from camera are used to calculate a pixel’s speed.)
8.	Regarding Claim 12, Wang further discloses The method of claim 1, wherein the generated 3D model of the object is based on generating a mesh, a 3D point cloud, or a voxel representation of the object. (paragraph [0078] reciting “FIG. 6 is a graph 600 showing an example of a 3-D point cloud 610 determined for the scene depicted in FIG. 5. This 3-D point cloud gives the 3-D coordinates for a set of features in the scene. One skilled in the 3-D modeling art will recognize that the 3-D point cloud 610 can be processed to form other types of 3-D models 290, such as a 3-D mesh model. In some embodiments, the 3-D model 290 can include color information for each point in the scene in addition to the 3-D coordinates.”)
9.	Regarding Claim 13, Peleg further discloses The method of claim 1, wherein the sensor data includes depth data and (paragraph [0015] reciting “… The slope of the EP trajectory at a given time is a rate of change of the x'-coordinate of the pixel in the camera images as a function of time and is therefore a speed, hereinafter referred to as a "pixel speed". For a fixed feature in the scene and for camera motion for which the z-coordinate of the camera does not change, the pixel speed of the feature is proportional to the magnitude of the velocity of camera motion and inversely proportional to the distance of the feature from the camera. For such cases pixel speed is often used to indicate the distance of the feature from the camera relative to distances of other features in the scene. In general, the EP trajectory of a feature is curvilinear and may be segmented.”  	Therefore, camera motion and distance from camera are used to calculate a pixel’s speed.)	Sarkis further discloses light intensity image data of the physical environment. (paragraph [0041] reciting “The 3D model optimizer 118 may generate an enhanced 3D model (e.g., enhanced model data), which may be provided to the display 104. The enhanced 3D model may also be provided to a texture mapping unit 124, to a color correction unit 126, or to both, to perform color, light, or texture corrections based on the captured images 102 in the 3D model to further refine the 3D model for display at the display 104. The enhanced 3D model includes more details than the 3D model generated during the capture of the sequence of images. For example, the more details may include higher resolution, improved color mapping, smooth textures, smooth edges, etc.”
It would have been obvious to a person of ordinary skill in the art to modify Wang with Sarkis so that images captured and used to generate a 3D model will also include light from the original 2D images of the object.  This is a beneficial modification as it allows for the generation of a more realistic 3D object.)
10.	Regarding Claim 14, Wang disclose A device comprising: a non-transitory computer-readable storage medium; and one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations comprising: (paragraph [0117] reciting “A computer program product can include one or more non-transitory, tangible, computer readable storage medium, for example; magnetic storage media such as magnetic disk (such as a floppy disk) or magnetic tape; optical storage media such as optical disk, optical tape, or machine readable bar code; solid-state electronic storage devices such as random access memory (RAM), or read-only memory (ROM); or any other physical device or media employed to store a computer program having instructions for controlling one or more computers to practice the method according to the present invention.”)
	acquiring sensor data during movement of the device in a physical environment comprising an object, the sensor data comprising images of a physical environment captured via a camera on the device; (paragraph [0049] reciting “FIG. 2 shows an overview of a method for forming a 3-D model 290 of a scene from a digital video 200 of the scene according to an embodiment of the present invention. The digital video 200 includes a temporal sequence of N video frames 205 (F1-FN), each video frame 205 having an array of image pixels. The digital video 200 is captured using a digital video camera whose spatial position was moved during the time that the digital video 200 was captured. The different views of the scene captured from different camera positions can be used to provide the depth information needed to form the 3-D model 290.”  	The video frames 200 correspond to the images of a physical environment captured by a camera through an image acquiring sensor during movement through a physical environment.)	selecting a subset of the images based on assessing the images with respect to motion-based defects (paragraph [0055] reciting “Video frames 205 that have a low image quality level are generally not desirable for use in determining a high-quality 3-D model 290. In some embodiments, an optional discard low quality video frames step 225 is used to analyze the video frames 205 to identify any that have a low image quality level and discard them. Any method known in the art for analyzing a digital image to determine a corresponding image quality metric value can be used in accordance with the present invention. Any video frames having image quality metric values lower than a predefined threshold can then be discarded. In various embodiments, the image quality metric values can be determined based on estimating image quality attributes such as image sharpness, image blur, image noise, or combinations thereof.”
	Image blur corresponds to motion defect since a blur occurs based on movement of image capturing device and/or movement of the object being captured.)
	and generating a three-dimensional (3D) model of the object based on the selected subset of the images (paragraph [0067] reciting “The target video frames 275 will be analyzed to form the 3-D model 290. In order to have the information needed to build the 3-D model 290, it is necessary that each of the target video frames 275 include redundant scene content with other target video frames 275. However, for computational efficiency purposes it is desirable to reduce the number of target video frames 275 to the minimum number that are needed to provide sufficient accuracy in the 3-D model. In a preferred embodiment, the distance interval 250 represents the largest spatial distance along the smoothed camera path 240 such that pairs of video frames 205 captured at camera positions 220 separated by the distance interval 250 will include at least a threshold level of overlapping scene content.”;
	paragraph [0049] reciting “… The digital video 200 is captured using a digital video camera whose spatial position was moved during the time that the digital video 200 was captured. The different views of the scene captured from different camera positions can be used to provide the depth information needed to form the 3-D model 290.”)
	While not explicitly disclosed by Wang, Peleg discloses based on device motion and depth data; (paragraph [0015] reciting “… The slope of the EP trajectory at a given time is a rate of change of the x'-coordinate of the pixel in the camera images as a function of time and is therefore a speed, hereinafter referred to as a "pixel speed". For a fixed feature in the scene and for camera motion for which the z-coordinate of the camera does not change, the pixel speed of the feature is proportional to the magnitude of the velocity of camera motion and inversely proportional to the distance of the feature from the camera. For such cases pixel speed is often used to indicate the distance of the feature from the camera relative to distances of other features in the scene. In general, the EP trajectory of a feature is curvilinear and may be segmented.”  	Therefore, camera motion and distance from camera are used to calculate a pixel’s speed.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Peleg so that the pixel speed projection is calculated based one not only camera velocity and also distance of the object pixels from the camera image capturing lenses.  This allows for a more accurate detection of camera pixel speed and thus more accurate detection of motion blur created by pixel speed projection based on camera motion and distance from the object.
	While not explicitly disclosed by the combination of Wang and Peleg, Sarkis discloses and depth data corresponding to each of the images of the selected subset. (paragraph [0070] reciting “For example, the processor 910 may include an anomaly detection, notification and correction unit 950. The anomaly detection, notification and correction unit 950 may include circuitry, executable instructions, or both. The anomaly detection, notification and correction unit 950 may include the anomaly detection unit 116 or the 3D model optimizer unit 118 of FIG. 1 The anomaly detection, notification and correction unit 950 may be configured to generate a three-dimensional model 956 of an object based on a sequence of images captured by an image capture device (e.g., a camera 962, such as a 2D camera, a 3D camera, a RGB-D camera, or any device configured to capture images) associated with the electronic device, to display the three-dimensional model via a display device …”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Peleg with Sarkis so that the RGB-D camera are used in order to acquire depth of each image captured by the video imaging device in Wang.  This is a beneficial modification as Wang explicitly discloses using the depth information of each image to generate a 3D reconstruction of the physical object being imaged.
11.	Regarding Claim 20, Wang disclose A non-transitory computer-readable storage medium, storing computer- executable program instructions on a computer to perform operations comprising: (paragraph [0117] reciting “A computer program product can include one or more non-transitory, tangible, computer readable storage medium, for example; magnetic storage media such as magnetic disk (such as a floppy disk) or magnetic tape; optical storage media such as optical disk, optical tape, or machine readable bar code; solid-state electronic storage devices such as random access memory (RAM), or read-only memory (ROM); or any other physical device or media employed to store a computer program having instructions for controlling one or more computers to practice the method according to the present invention.”)
	acquiring sensor data during movement of the device in a physical environment comprising an object, the sensor data comprising images of a physical environment captured via a camera on the device; - 37 -Attorney Docket No.: 097425-00391(P44915US1) (paragraph [0049] reciting “FIG. 2 shows an overview of a method for forming a 3-D model 290 of a scene from a digital video 200 of the scene according to an embodiment of the present invention. The digital video 200 includes a temporal sequence of N video frames 205 (F1-FN), each video frame 205 having an array of image pixels. The digital video 200 is captured using a digital video camera whose spatial position was moved during the time that the digital video 200 was captured. The different views of the scene captured from different camera positions can be used to provide the depth information needed to form the 3-D model 290.”  	The video frames 200 correspond to the images of a physical environment captured by a camera through an image acquiring sensor during movement through a physical environment.)	selecting a subset of the images based on assessing the images with respect to motion-based defects (paragraph [0055] reciting “Video frames 205 that have a low image quality level are generally not desirable for use in determining a high-quality 3-D model 290. In some embodiments, an optional discard low quality video frames step 225 is used to analyze the video frames 205 to identify any that have a low image quality level and discard them. Any method known in the art for analyzing a digital image to determine a corresponding image quality metric value can be used in accordance with the present invention. Any video frames having image quality metric values lower than a predefined threshold can then be discarded. In various embodiments, the image quality metric values can be determined based on estimating image quality attributes such as image sharpness, image blur, image noise, or combinations thereof.”
	Image blur corresponds to motion defect since a blur occurs based on movement of image capturing device and/or movement of the object being captured.)
	and generating a three-dimensional (3D) model of the object based on the selected subset of the images (paragraph [0067] reciting “The target video frames 275 will be analyzed to form the 3-D model 290. In order to have the information needed to build the 3-D model 290, it is necessary that each of the target video frames 275 include redundant scene content with other target video frames 275. However, for computational efficiency purposes it is desirable to reduce the number of target video frames 275 to the minimum number that are needed to provide sufficient accuracy in the 3-D model. In a preferred embodiment, the distance interval 250 represents the largest spatial distance along the smoothed camera path 240 such that pairs of video frames 205 captured at camera positions 220 separated by the distance interval 250 will include at least a threshold level of overlapping scene content.”;
	paragraph [0049] reciting “… The digital video 200 is captured using a digital video camera whose spatial position was moved during the time that the digital video 200 was captured. The different views of the scene captured from different camera positions can be used to provide the depth information needed to form the 3-D model 290.”)
	While not explicitly disclosed by Wang, Peleg discloses based on device motion and depth data; (paragraph [0015] reciting “… The slope of the EP trajectory at a given time is a rate of change of the x'-coordinate of the pixel in the camera images as a function of time and is therefore a speed, hereinafter referred to as a "pixel speed". For a fixed feature in the scene and for camera motion for which the z-coordinate of the camera does not change, the pixel speed of the feature is proportional to the magnitude of the velocity of camera motion and inversely proportional to the distance of the feature from the camera. For such cases pixel speed is often used to indicate the distance of the feature from the camera relative to distances of other features in the scene. In general, the EP trajectory of a feature is curvilinear and may be segmented.”  	Therefore, camera motion and distance from camera are used to calculate a pixel’s speed.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Peleg so that the pixel speed projection is calculated based one not only camera velocity and also distance of the object pixels from the camera image capturing lenses.  This allows for a more accurate detection of camera pixel speed and thus more accurate detection of motion blur created by pixel speed projection based on camera motion and distance from the object.
	While not explicitly disclosed by the combination of Wang and Peleg, Sarkis discloses and depth data corresponding to each of the images of the selected subset. (paragraph [0070] reciting “For example, the processor 910 may include an anomaly detection, notification and correction unit 950. The anomaly detection, notification and correction unit 950 may include circuitry, executable instructions, or both. The anomaly detection, notification and correction unit 950 may include the anomaly detection unit 116 or the 3D model optimizer unit 118 of FIG. 1 The anomaly detection, notification and correction unit 950 may be configured to generate a three-dimensional model 956 of an object based on a sequence of images captured by an image capture device (e.g., a camera 962, such as a 2D camera, a 3D camera, a RGB-D camera, or any device configured to capture images) associated with the electronic device, to display the three-dimensional model via a display device …”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Peleg with Sarkis so that the RGB-D camera are used in order to acquire depth of each image captured by the video imaging device in Wang.  This is a beneficial modification as Wang explicitly discloses using the depth information of each image to generate a 3D reconstruction of the physical object being imaged.
12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Peleg, in view of Sarkis, and further in view of Kolesov et al. (U.S. Patent Application Publication No. 2019/00028637 A1).
13.	Regarding Claim 2, while the combination of Wang, Peleg, and Sarkis does not explicitly disclose, Kolesov discloses The method of claim 1, further comprising: displaying the captured physical environment; (see FIG. 4; paragraph [0070] reciting “In operation 360, the augmentation component 260 renders one or more three-dimensional models (e.g., the object 402 and one or more other objects or aspects of the scene 410) comprising a virtual representation of the scene 410 and augments the view seen by the image capture component by overlaying the rendered images on or within the device screen, which may have the camera preview screen displayed. This technique makes virtual elements appear to be present in the real-world by modifying a graphical depiction of a portion of the object (e.g., a detected portion of the object). …”  	The captured portion of the scene such as object is shown on the display screen of 400 in FIG. 4.)	and providing a feedback mechanism comprising highlighting areas on the object in the displayed captured physical environment that have already been captured. (paragraph [0070] reciting “… This technique makes virtual elements appear to be present in the real-world by modifying a graphical depiction of a portion of the object (e.g., a detected portion of the object). In some embodiments, the augmentation component 260 modifies the graphical depictions of the object (e.g., the virtual world) in response to detecting at least a portion of the points belonging to the scene being scanned (e.g., points corresponding to the object) as the scene points, surfaces, or surface regions, or a portion thereof are being detected in operation 350. …”  	The scanned portion of an object are highlighted through augmented overlaying of the detect portions of the object.) 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Peleg, and Sarkis with Kolesov so that the image of the object being capture is displayed with augmented reality showing augmented overlays on the surface of the object that has been detected by the image scanning.  This modification is obviously beneficial as it allows the user of Wang to comprehend which portions of the object has already been captured by the camera as the camera is capturing images of the object.
14.	Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Peleg, in view of Sarkis, and further in view of Jae-yoon Oh (U.S. Patent Application Publication No. 2013/0278754 A1).
15.	Regarding Claim 3, while the combination of Wang, Peleg, and Sarkis does not explicitly disclose, Oh discloses The method of claim 1, wherein selecting the subset of the images based on assessing the images with respect to motion-based defects based on device motion and depth data comprises determining a projection speed of particular pixels associated with the object. (paragraph [0049] reciting “As shown in Equation 3, the movement detector 200 calculates the number of blurred pixels based on the speed of the moving subject in the image, the exposure time, the horizontal distance of the image, and the number of horizontal pixels of the image sensor.”)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Peleg, and Sarkis with Oh so that blur pixels are detected based on the speed of the moving in the image.  As the camera is moved around the object in Wang, the object in the camera will have perceived motion with respect to he image capturing lens.  Therefore, if the object moves too fast and blurs, it is beneficial to modify Wang with Oh so that such blurring is detected and are later discarded based on the teachings of Peleg and Sarkis.
16.	Regarding Claim 4, Sarkis further discloses The method of claim 3, wherein the particular pixels are associated with pixels corresponding to an identification of the object, a 3D bounding box corresponding to the object, or a center of a view of the camera. (paragraph [0005] reciting “The disclosure herein enables real time or near real time generation of a 3D point cloud and/or a 3D model based on a captured sequence of image frames. The sequence of image frames may be captured by an image capture device (e.g., a camera). A user (e.g., an operator) of the image capture device may move the image capture device around an object to capture the sequence of image frames of the object. In a particular embodiment, the user may identify a region of interest (e.g., an area corresponding to the object) in one of the images. In this embodiment, a computing device associated with or including the image capture device may determine a bounding box associated with the object (e.g., associated with the 3D model) based on the region of interest. The bounding box may be changed as additional images are captured and as the 3D model is updated (e.g., by using the object in the images to update the location or size of the bounding box in the 3D model).”  	Therefore, pixels of the physical object in Wang can be determined by user selecting the pixels/bounding box of the object from an image which then allows blur detection based on pixel speed to occur.)
17.	Regarding Claim 5, Peleg further discloses The method of claim 3, wherein determining the projection speed of a pixel associated with the object includes determining a pixel's speed based on a current motion of the camera and a distance of the pixel from the camera. (paragraph [0015] reciting “… The slope of the EP trajectory at a given time is a rate of change of the x'-coordinate of the pixel in the camera images as a function of time and is therefore a speed, hereinafter referred to as a "pixel speed". For a fixed feature in the scene and for camera motion for which the z-coordinate of the camera does not change, the pixel speed of the feature is proportional to the magnitude of the velocity of camera motion and inversely proportional to the distance of the feature from the camera. For such cases pixel speed is often used to indicate the distance of the feature from the camera relative to distances of other features in the scene. In general, the EP trajectory of a feature is curvilinear and may be segmented.”)
18.	Regarding Claim 15, while the combination of Wang, Peleg, and Sarkis does not explicitly disclose, Oh discloses The device of claim 14, wherein selecting the subset of the images based on assessing the images with respect to motion-based defects based on device motion and depth data comprises determining a projection speed of particular pixels associated with the object. (paragraph [0049] reciting “As shown in Equation 3, the movement detector 200 calculates the number of blurred pixels based on the speed of the moving subject in the image, the exposure time, the horizontal distance of the image, and the number of horizontal pixels of the image sensor.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Peleg, and Sarkis with Oh so that blur pixels are detected based on the speed of the moving in the image.  As the camera is moved around the object in Wang, the object in the camera will have perceived motion with respect to he image capturing lens.  Therefore, if the object moves too fast and blurs, it is beneficial to modify Wang with Oh so that such blurring is detected and are later discarded based on the teachings of Peleg and Sarkis.
19.	Regarding Claim 16, Sarkis further discloses The device of claim 15, wherein the particular pixels are associated with pixels corresponding to an identification of the object, a 3D bounding box corresponding to the object, or a center of a view of the camera. (paragraph [0005] reciting “The disclosure herein enables real time or near real time generation of a 3D point cloud and/or a 3D model based on a captured sequence of image frames. The sequence of image frames may be captured by an image capture device (e.g., a camera). A user (e.g., an operator) of the image capture device may move the image capture device around an object to capture the sequence of image frames of the object. In a particular embodiment, the user may identify a region of interest (e.g., an area corresponding to the object) in one of the images. In this embodiment, a computing device associated with or including the image capture device may determine a bounding box associated with the object (e.g., associated with the 3D model) based on the region of interest. The bounding box may be changed as additional images are captured and as the 3D model is updated (e.g., by using the object in the images to update the location or size of the bounding box in the 3D model).”  	Therefore, pixels of the physical object in Wang can be determined by user selecting the pixels/bounding box of the object from an image which then allows blur detection based on pixel speed to occur.)20.	Regarding Claim 17, Peleg further discloses The device of claim 15, wherein determining the projection speed of a pixel associated with the object includes determining a pixel's speed based on a current motion of the camera and a distance of the pixel from the camera. (paragraph [0015] reciting “… The slope of the EP trajectory at a given time is a rate of change of the x'-coordinate of the pixel in the camera images as a function of time and is therefore a speed, hereinafter referred to as a "pixel speed". For a fixed feature in the scene and for camera motion for which the z-coordinate of the camera does not change, the pixel speed of the feature is proportional to the magnitude of the velocity of camera motion and inversely proportional to the distance of the feature from the camera. For such cases pixel speed is often used to indicate the distance of the feature from the camera relative to distances of other features in the scene. In general, the EP trajectory of a feature is curvilinear and may be segmented.”)
21.	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Peleg, in view of Sarkis, and further in view of Honghong Peng (U.S. Patent Application Publication No. 2013/0308036 A1).
22.	Regarding Claim 6, while the combination of Wang, Peleg, and Sarkis does not explicitly disclose, Peng discloses The method of claim 1, wherein selecting the subset of the images further includes: determining which of the images captured by the camera are within a distance range; and updating the subset of the images to not include the images captured by the camera that are outside of the distance range. (paragraph [0083] reciting “For example, processing circuitry 50 may select objects in the imaged scene within a given distance range from stacked-chip image sensor 16 to be in focus for the final focused image (e.g., processing circuitry may select only objects between 1 meter and 10 meters away from image sensor 16 to be in focus, etc.). In this example, stacked-chip image sensor 16 may determine the distance between each imaged object and stacked-chip image sensor 16 and may subsequently discard image frames with objects that are in focus outside of a predetermined distance range.” 		Image frames with objects that are outside a distance range from the imaging sensor 16 are discarded.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Peleg, and Sarkis with Peng so that image frames with objects being outside a distance range threshold are discarded for generating a 3D virtual model.  This is a beneficial modification as object outside a distance range do not align with images of objects with in a range and increases the difficulties of generating matching portions of an object’s 3D model.
23.	Regarding Claim 18, while the combination of Wang, Peleg, and Sarkis does not explicitly disclose, Peng discloses The device of claim 14, wherein selecting the subset of the images further includes: determining which of the images captured by the camera are within a distance range; and updating the subset of the images to not include the images captured by the camera that are outside of the distance range. (paragraph [0083] reciting “For example, processing circuitry 50 may select objects in the imaged scene within a given distance range from stacked-chip image sensor 16 to be in focus for the final focused image (e.g., processing circuitry may select only objects between 1 meter and 10 meters away from image sensor 16 to be in focus, etc.). In this example, stacked-chip image sensor 16 may determine the distance between each imaged object and stacked-chip image sensor 16 and may subsequently discard image frames with objects that are in focus outside of a predetermined distance range.” 		Image frames with objects that are outside a distance range from the imaging sensor 16 are discarded.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Peleg, and Sarkis with Peng so that image frames with objects being outside a distance range threshold are discarded for generating a 3D virtual model.  This is a beneficial modification as object outside a distance range do not align with images of objects with in a range and increases the difficulties of generating matching portions of an object’s 3D model.
24.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Peleg, in view of Sarkis, and further in view of Matsuzaki et al. (U.S. Patent Application Publication No. 2014/0376792 A1).
25.	Regarding Claim 7, while the combination of Wang, Peleg, and Sarkis does not explicitly disclose, Matsuzaki discloses The method of claim 1, wherein selecting the subset of the images further includes: determining which of the images captured by the camera are within an angle range; and updating the subset of the images to not include the images captured by the camera that are outside of the angle range. (paragraph [0181] reciting “… However, the attention area is not necessarily detected successfully. Therefore, the target object may not be detected by the recognition process from an image in which the attention area is captured, and the image may be deleted without being determined to be a candidate for the object summary image.  …”  	Therefore, images without a particular object such as an object being captured in the image frames are discarded.  Objects absent from an image frame corresponds to an object being outside a viewing angle of the image frame.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Peleg, and Sarkis with Matsuzaki so that images lacking in specific content can be discarded.  This is a beneficial modification as it allows for images with the target object that is being scanned to be discarded.  This is beneficial since a target object outside the range the image viewpoint is not useful for generating a 3D model of the target object.
26.	Regarding Claim 19, while the combination of Wang, Peleg, and Sarkis does not explicitly disclose, Matsuzaki discloses The device of claim 14, wherein selecting the subset of the images further includes: determining which of the images captured by the camera are within an angle range; and updating the subset of the images to not include the images captured by the camera that are outside of the angle range. (paragraph [0181] reciting “… However, the attention area is not necessarily detected successfully. Therefore, the target object may not be detected by the recognition process from an image in which the attention area is captured, and the image may be deleted without being determined to be a candidate for the object summary image.  …”  	Therefore, images without a particular object such as an object being captured in the image frames are discarded.  Objects absent from an image frame corresponds to an object being outside a viewing angle of the image frame.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Peleg, and Sarkis with Matsuzaki so that images lacking in specific content can be discarded.  This is a beneficial modification as it allows for images with the target object that is being scanned to be discarded.  This is beneficial since a target object outside the range the image viewpoint is not useful for generating a 3D model of the target object.
27.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Peleg, in view of Sarkis, in view of Gurajapu et al. (U.S. Patent Application Publication No. 2021/0240986 A1), and further in view of Wu et al. (U.S. Patent Application Publication No. 2021/0158937 A1).
28.	Regarding Claim 10, while the combination of Wang, Peleg, and Sarkis does not explicitly disclose, Gurajapu discloses The method of claim 1, wherein the device includes a user interface, wherein, during the movement of the device, the user interface displays: the captured physical environment including the object; and a 3D model of the object based (paragraph [0077] reciting “In some other examples, processing circuitry 42 may generate and output for display on screen 38 several other virtual or graphical elements not shown in FIG. 6. For example, screen 38 may display a planned flightpath for UAV 14, including an indication, such as a bounding box, of any potential obstacles within the flightpath. In another example, screen 38 may display an indication of a controlled airspace or a "no-fly zone". For example, screen 38 may receive data indicative of an oil refinery and generate a virtual boundary indicating a threshold distance, such as 100 meters, that UAV 14 must remain from the refinery. In some examples, screen 38 may display the live video feed from camera 116 of UAV 14, displayed as a "picture-in-picture" within the larger field-of-view of screen 38. …”  	Therefore, a field of view of the camera can be supplemented with a picture-in-picture stream of another video from another source.  Wang’s camera view can be supplemented with a 3D view of the objects generated from the capture 2D images of the object.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Peleg, and Sarkis with Gurajapu so the display screen in Wang can be modified to include a picture-in-picture (PIP) of another view such as a 3D view of the image being constructed.  This is a beneficial modification as it allows for the user to see both the 2D object in the camera along with a 3D version of it simultaneously in order to ascertain whether they are a match.
	While not explicitly disclosed by the combination of Wang, Peleg, Sarkis, and  Gurajapu, Wu discloses and a preliminary 3D model of the object based on the sensor data. (paragraph [0040] reciting “Further, although examples are provided herein for generating a 2D or 3D human model of a patient and using the model to improve the quality of healthcare services for the patient, it will be appreciated that the sensing device 104 may receive images of multiple patients and generate respective 2D or 3D human models (e.g., representations of the 2D or 3D models) for the patients based on these received images, for example, simultaneously. The images of the patients may be captured by a same sensor or by different sensors, and the generation of the 2D or 3D human models may be accomplished by a same functional unit or by different functional units. …”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Peleg, Sarkis, and Gurajapu with Wu so that the 3D model being generated is generated simultaneously with the 2D images subset.  This is a beneficial modification as it allows the user to view the simultaneously construction of a 3D model in order to detect if there are any issues with the 3D model and/or if more 2D images are required to generate a more comprehensive 3D model.
29.	Regarding Claim 11, The method of claim 10, wherein the preliminary 3D model is generated during the movement of the device based on the selected subset of images, and the preliminary 3D model is displayed simultaneously with the images of the physical environment captured via the camera on the device.  (paragraph [0040] reciting “Further, although examples are provided herein for generating a 2D or 3D human model of a patient and using the model to improve the quality of healthcare services for the patient, it will be appreciated that the sensing device 104 may receive images of multiple patients and generate respective 2D or 3D human models (e.g., representations of the 2D or 3D models) for the patients based on these received images, for example, simultaneously. The images of the patients may be captured by a same sensor or by different sensors, and the generation of the 2D or 3D human models may be accomplished by a same functional unit or by different functional units. …”)
Allowable Subject Matter
30. 	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.
31.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 recites the limitation wherein selecting the subset of the images based on assessing the images with respect to motion-based defects based on device motion and depth data comprises: determining a preliminary object model corresponding to the object; determining an edge of the preliminary object model; determining which of the images captured by the camera include a distance of a center of view of the camera to the edge of the preliminary object model that are within an object model distance threshold; and updating the subset of the images to not include the images captured by the camera that are outside of the object model distance threshold which is not disclosed by any of the cited references.
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611